



Exhibit 10.36


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (the “Agreement”) is made between (i) John
McMahon (“Employee”) and (ii) Heska Corporation (the “Company”). Employee and
the Company are referred to collectively as the “Parties” and individually as a
“Party.”


RECITALS


WHEREAS, Employee was employed at the Company’s Loveland facility;


WHEREAS, Employee and the Company entered into an Employment Agreement made
effective as of October 14, 2015 (the “Employment Agreement”);


WHEREAS, Employee’s employment with the Company terminated effective November
30, 2017 (the “Termination Date”);


WHEREAS, Employee’s termination is without “Cause” as defined by the Employment
Agreement in Section 8(b), entitling Employee to certain payments and benefits
under Section 6(a) of the Employment Agreement;


WHEREAS, the Parties wish to resolve fully and finally any potential disputes
regarding Employee’s employment with the Company and any other potential
disputes between the Parties, including the extent to which the Employment
Agreement survives after the termination of Employee’s employment; and


WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.


NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement agree as follows:


TERMS


1.
Effective Date. This Agreement shall become effective on the eighth day after
Employee signs this Agreement (the “Effective Date”), so long as Employee does
not revoke this Agreement pursuant to Paragraph 11(f) below. Employee’s
Termination Date will not change regardless of whether this Agreement becomes
effective on the “Effective Date.”



2.
Consideration for Release and Payment Terms.



a.
Pursuant to Section 6(a) of the Employment Agreement, the Company shall, as
consideration for your release and promises set forth in this Agreement, pay you
additional compensation that you would not be entitled to otherwise.



b.
After the Effective Date and on the express condition that Employee has not
revoked this Agreement, the Company will pay Employee a severance payment in the
total sum of one hundred thirty-seven thousand five hundred dollars
($137,500.00), less applicable deductions



- 1 -
11

--------------------------------------------------------------------------------




and withholdings, to be paid as follows: (i) $68,750.00 paid in equal
installments in accordance with the Company’s standard payroll practices through
February 28, 2018 and (ii) $68,750 paid on March 15, 2018. This amount
represents the equivalent of six (6) months of Employee’s base salary as agreed
in Section 6 (a) of the Employment Agreement. Payment will be mailed to
Employee’s residence address payable to “John McMahon” or directly deposited to
the Employee’s financial institution as soon as is administratively feasible.


c.
Medical and Dental Benefits. Provided that Employee timely elects continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), and further provided that Employee executes this Agreement
and does not revoke Employee’s acceptance of the Agreement pursuant to Paragraph
11(f) below, the Company shall pay, for the time period beginning December 1,
2017 and ending May 31, 2018, the premiums for the COBRA coverage elected by
Employee. After the Employee elects COBRA coverage, the Company will make the
payments for the coverage during the time period designated above directly to
the insurance carrier. For the balance of the period that Employee is entitled
to coverage under COBRA, Employee shall be entitled to maintain coverage for
Employee and Employee’s eligible dependents as pursuant to applicable law but
shall be responsible for payment of the entire premium. Employee shall notify
the Company immediately upon Employee’s acceptance of employment with another
employer.


d.
Reporting and Withholding. Reporting of and withholding on any payment under
this Paragraph for tax purposes shall be at the discretion of the Company in
conformance with applicable tax laws. If a claim is made against the Company for
any additional tax or withholding in connection with or arising out of any
payment pursuant to this Paragraph, Employee shall pay any such claim within
thirty (30) days of being notified by the Company and agrees to indemnify the
Company and hold it harmless against such claims, including, but not limited to,
any taxes, attorneys’ fees, penalties, and/or interest, which are or become due
from the Company.



e.
Cessation of Payments in the Event of Violation of Non-Competition and
Non-Solicitation Clauses. The severance payment in Paragraph 2(a) above is
conditioned upon Employee’s compliance with the restrictive covenants set forth
in Sections 7(b) and 7(c) of the Employment Agreement and the provisions of the
Employment Agreement (the “Restrictive Covenants”), which terms survive and
continue in force as explained in Paragraph 19 of this Agreement. In the event
that Employee violates the Restrictive Covenants, all continuing payments and
benefits to which Employee would otherwise be entitled pursuant to this
Paragraph 2 will cease immediately.



3.
General Release.



a.
Employee, for Employee, and for Employee’s affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly, unequivocally,
unconditionally and intentionally releases and discharges (i) the Company and
its predecessors, successors, parents, subsidiaries, affiliates, and assigns,
and (ii) each of their respective officers, directors, principals, shareholders,
agents, attorneys, board members, and employees (the “Released Parties”) from
any and all claims, actions, liabilities, demands, rights, damages, costs,
expenses, and attorneys’ fees (including, but not limited to, any claim of
entitlement for attorneys’ fees under any contract, statute, or rule of law
allowing a prevailing party or plaintiff to recover attorneys’ fees), of every
kind and description from the beginning of time through the Effective Date (the
“Released Claims”).



- 2 -
22

--------------------------------------------------------------------------------






b.
The Released Claims include, but are not limited to, those which arise out of,
relate to, or are based upon: (i) Employee’s employment with the Company or the
termination thereof; (ii) statements, acts, or omissions by the Released Parties
whether in their individual or representative capacities; (iii) express or
implied agreements between the Parties and claims under any severance plan
(except as provided herein); (iv) any stock or stock option grant, agreement, or
plan; (v) all federal, state, and municipal statutes, ordinances, and
regulations, including, but not limited to, claims of discrimination based on
race, color, national origin, age, sex, sexual orientation, religion,
disability, veteran status, whistleblower status, public policy, or any other
characteristic of Employee under the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Equal Pay Act, Title VII of the Civil Rights Act of 1964 (as amended), the
Employee Retirement Income Security Act of 1974, the Rehabilitation Act of 1973,
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act, Colorado Anti-Discrimination in Employment Act, seq, or any other federal,
state, or municipal law prohibiting discrimination or termination for any
reason; (vi) state and federal common law; (vii) the failure of this Agreement,
or of any other employment, severance, profit sharing, bonus, equity incentive
or other compensatory plan to which Employee and the Company are or were
parties, to comply with, or to be operated in compliance with, Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), or any similar
provision of state or local income tax law; and (viii) any claim which was or
could have been raised by Employee.



The Agreement does not, however, limit or otherwise affect Employee’s right to
file a charge or complaint with the Equal Employment Opportunity Commission
(EEOC), the National Labor Relations Board (NLRB), the Occupational Safety and
Health Administration (OSHA), the Securities and Exchange Commission (SEC) or
any other federal, state, or local government agency or commission (“Government
Agency”). Employee further understands that this Agreement does not limit his
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit Employee’s right to receive an award from
a Government Agency for information you provide.


c.
The General Release in this Agreement does not apply to claims under federal,
state, or local law (statutory, regulatory, or otherwise) that may not be
lawfully waived and released, including but not limited to vested retirement
benefits (if any), COBRA rights, unemployment compensation, and workers’
compensation.



4.
Confidential Information.

a.
For the purposes of this Agreement, “Confidential Information” shall include,
without limitation, any information relating to or pertaining to the Company,
such as the whole or any portion or phase of (i) any proprietary information or
Trade Secrets (defined below); (ii) any scientific, technical, business, or
financial information; (iii) any marketing information, business development
information, prospect information, or marketing analysis or plans; (iv) any
customer information, lists, contacts, or needs; (v) any contracts, agreements,
or leases; (vi) any discoveries, inventions, products, designs, methods,
know-how, techniques, systems, processes, software programs, works of
authorship, projects, or plans; (vii) any proposals, strategies, concepts,
analyses, surveys, ideas, research,



- 3 -
33

--------------------------------------------------------------------------------




data, databases, reports, manuals, manuscripts, articles, or records; and (viii)
any other business or corporate documents related to Company Business. The
Company’s “Trade Secrets” include, without limitation, the Company’s marketing
strategies, financial information, customer and client information, projects,
plans, proposals, business strategies (including potential new business
opportunities and divisions). All Confidential Information identified above
shall be treated as Confidential Information regardless of whether it pertains
to the Company, its affiliates, subsidiaries, or parents, or their customers.
The list set forth above is not intended by the Company to be a comprehensive
list of Confidential Information.


b.
Employee acknowledges the success of the Company depends in large part on the
protection of the Company’s Confidential Information. Employee further
acknowledges that, in the course of Employee’s employment with the Company,
Employee became familiar with the Company’s Confidential Information. Employee
recognizes and acknowledges that the Company’s Confidential Information is a
valuable, special, and unique asset of the Company’s business, access to and
knowledge of which were essential to the performance of Employee’s duties.
Employee acknowledges use or disclosure of the Confidential Information outside
the performance of Employee’s job duties for the Company would cause harm and/or
damage to the Company.



c.
Employee agrees that Employee will not, directly or indirectly, disclose any
Confidential Information to any person, firm, business, company, corporation,
association, or any other entity for any reason or purpose whatsoever. Employee
also agrees that Employee has not and will not use, directly or indirectly, any
Confidential Information for Employee’s own purposes or for the benefit of any
person, firm, business, company, corporation, or any other entity (except the
Company) under any circumstances. Employee has considered and treated and shall
consider and treat as confidential all Confidential Information in any way
relating to the Company’s business and affairs, whether created by Employee or
otherwise coming into Employee’s possession before, during, or after the
Termination Date. Employee shall not use or attempt to use any Confidential
Information in any manner which has the possibility of injuring or causing loss,
whether directly or indirectly, to the Company, its affiliates, subsidiaries,
parents, or customers. Employee agrees all such Confidential Information shall
be and remain the sole and exclusive property of the Company.



5.
Remedies.



a.
Injunctive Relief. Employee acknowledges that any breach of Paragraph 4 or the
surviving provisions of the Employment Agreement referenced in Paragraph 19
below will cause the Company to suffer immediate and irreparable harm and damage
for which money alone cannot fully compensate the Company. Employee agrees that
upon breach or threat of imminent breach of any obligation under Paragraphs 4,
5, and/or 19 of this Agreement, the Company shall be entitled to a temporary
restraining order, preliminary injunction, permanent injunction, or other
injunctive relief without posting any bond or other security, and that Employee
shall not oppose entry of any of these measures. This Paragraph shall not be
construed as an election of any remedy, or as a waiver of any right available to
the Company under this Agreement or the Colorado law governing this Agreement,
including the right to seek damages from Employee.



b.
Attorneys’ Fees. In the event of any controversy, claim, or dispute between the
parties affecting or relating to Paragraphs 4, 5, and/or 19 of this Agreement,
and the Company is



- 4 -
44

--------------------------------------------------------------------------------




required to defend its actions or seek enforcement of the Agreement, the Company
shall be entitled to recover all of its attorneys’ fees and costs if the Company
is successful in its defense or enforcement action.


c.
Separate Provisions. Employee agrees the provisions of Paragraphs 4, 5, and 19
of this Agreement are separate from and independent of the remainder of this
Agreement and that these provisions are specifically enforceable by the Company
notwithstanding any claim by Employee that the Company has violated or breached
this Agreement.



6.
Return of Company Property. Employee represents and warrants that Employee
returned all Company property to the designated Company representative on or
before Employee’s Termination Date, unless otherwise agreed upon. This property
includes, but is not limited to, Company documents and files (in any recorded
media, such as papers, computer disks, copies, transparencies, and microfiche),
materials, keys, credit cards, laptops, computer disks, and badges. Employee
agrees that, to the extent that Employee possesses any files, data, or
information relating in any way to the Company or the Company’s business on any
personal computer, Employee will delete the data, files, or information (and
will retain no copies in any form).



7.
Unknown Facts. The releases in this Agreement include, but are not limited to,
claims of every nature and kind, known or unknown, suspected or unsuspected.
Employee hereby acknowledges that Employee may hereafter discover facts
different from, or in addition to, those which Employee now knows to be or
believes to be true with respect to this Agreement, and Employee agrees that
this Agreement and the releases contained herein shall be and remain effective
in all respects, notwithstanding such different or additional facts or the
discovery thereof.



8.
Confidentiality of Agreement. You agree to keep this Agreement confidential and
will not disclose the existence or the terms of this Agreement to anyone except
to your immediate family, accountants, legal or financial advisors, as part of
an investigation or proceeding conducted by any Government Agency, or as
otherwise appropriate or necessary as required by law or court order. To the
extent that you do disclose the existence or terms of this Agreement to your
immediate family, accountants, or legal or financial advisors, you must advise
them that they must not disclose the existence or terms of this Agreement to any
person or entity. However, nothing contained herein precludes any individual
from communicating with any Government Agency. If compulsory disclosure is
required by a Government Agency, Employee shall provide the Company immediate
notice of the compulsory process and affording the Company the opportunity to
obtain any necessary or appropriate protective orders. Otherwise, in response to
inquiries about Employee’s employment and this matter, Employee shall state, “My
employment with the Company has ended” and nothing more.



9.
No Admission of Liability. The Parties agree that nothing contained herein, and
no action taken by any Party hereto with regard to this Agreement, shall be
construed as an admission by any Party of liability or of any fact that might
give rise to liability for any purpose whatsoever.



10.
ADEA and Older Workers Benefit Protection Act Release



In addition to the General Release contained in Section 3, you knowingly,
voluntarily, and irrevocably discharge and release Releasees from any claims
arising under the Age Discrimination in Employment Act (ADEA). You acknowledge
that you have been informed pursuant to the federal Older Workers Benefit
Protection Act of 1990 that:


- 5 -
55

--------------------------------------------------------------------------------






You are advised to consult with an attorney before signing this Agreement.


You do not waive rights or claims under the federal Age Discrimination in
Employment Act that may arise after the date this Agreement is executed.


You have twenty-one (21) days from the date of receipt of this Agreement to
consider this Agreement. You acknowledge that if you sign this Agreement before
the end of the twenty-one-(21)-day period, it will be your personal, voluntary
decision to do so and that you have not been pressured to make a decision
sooner.


You have seven (7) days after signing this Agreement to revoke the Agreement,
and the Agreement will not be effective until that revocation period has
expired. If mailed, the rescission must be postmarked within the seven-day
period, properly addressed to:


Heska Corporation
Attn: Stephanie Alsip
Senior Manager, Human Resources
3760 Rocky Mountain Avenue
Loveland, CO 80538


This agreement shall not be effective or enforceable, and no payments or
benefits under this Agreement shall be provided to you, until after the seven
(7) day revocation period has expired. You understand that you will not receive
any settlement payment if you void your signature or revoke this Agreement.


11.
Representations and Warranties. Employee represents and warrants as follows:



a.
Employee has read this Agreement and agrees to the conditions and obligations
set forth in it;



b.
Employee voluntarily executes this Agreement (i) after having been advised to
consult with legal counsel, (ii) after having had opportunity to consult with
legal counsel, and (iii) without being pressured or influenced by any statement
or representation or omission of any person acting on behalf of the Company
including, without limitation, the officers, directors, board members, committee
members, employees, agents, and attorneys for the Company;



c.
Employee has no knowledge of the existence of any lawsuit, charge, or proceeding
against the Company or any of its officers, directors, board members, committee
members, employees, or agents arising out of or otherwise connected with any of
the matters herein released. In the event that any such lawsuit, charge, or
proceeding has been filed, Employee immediately will take all actions necessary
to withdraw or terminate that lawsuit, charge, or proceeding;



d.
Employee has not previously disclosed any information which would be a violation
of the confidentiality provisions set forth herein if such disclosure were to be
made after the execution of this Agreement;



e.
Employee has full and complete legal capacity to enter into this Agreement; and





- 6 -
66

--------------------------------------------------------------------------------




f.
Employee admits, acknowledges, and agrees that Employee is not otherwise
entitled to the amounts and other consideration set forth in Paragraph 2, which
are good and valuable consideration for this Agreement. Employee further admits,
acknowledges, and agrees that pursuant to Section 7(a) of the Employment
Agreement, Employee is not entitled to any severance payment under Section 6(a)
of the Employment Agreement unless this Agreement becomes effective.



g.
Employee further admits, acknowledges, and agrees that Employee has been fully
and finally paid all wages, compensation, vacation, bonuses, stock, stock
options, or other benefits from the Company which are or could be due to
Employee under the terms of Employee’s employment with the Company or otherwise.



12.
No Application. Employee agrees that Employee will not apply for any job or
position as an employee, consultant, independent contractor, or otherwise, with
the Company or its successors or affiliates. Employee warrants that no such
applications are pending at the time this Agreement is executed.



13.
Non-Disparagement. Employee agrees not to make to any person any statement that
disparages the Company or reflects negatively upon the Company, including,
without limitation, statements regarding the Company’s financial condition,
business practices, employment practices, or its predecessors, successors,
parents, subsidiaries, officers, directors, employees, affiliates, agents, or
representatives.



14.
Cooperation. Employee agrees to cooperate with and assist the Company with any
investigation, lawsuit, arbitration, or other proceeding to which the Company is
subjected. Employee will make Employee available for preparation for, and
attendance of, hearings, proceedings, or trial, including pretrial discovery and
trial preparation. Employee further agrees to perform all acts and execute any
documents that may be necessary to carry out the provisions of this Paragraph.



15.
Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code and shall be construed accordingly. It is the intention of
the Parties that payments or benefits payable under this Agreement not be
subject to the additional tax or interest imposed pursuant to Section 409A. To
the extent such potential payments or benefits are or could become subject to
Section 409A, the Parties shall cooperate to amend this Agreement with the goal
of giving Employee the economic benefits described herein in a manner that does
not result in such tax or interest being imposed. Employee shall, at the request
of the Company, take any reasonable action (or refrain from taking any action),
required to comply with any correction procedure promulgated pursuant to Section
409A.



16.
Severability. If any provision of this Agreement is held illegal, invalid, or
unenforceable, such holding shall not affect any other provisions hereof. In the
event any provision is held illegal, invalid or unenforceable, such provision
shall be limited so as to affect the intent of the parties to the fullest extent
permitted by applicable law. Any claim by Employee against the Company shall not
constitute a defense to enforcement by the Company of this Agreement.



17.
Enforcement. The Release contained herein does not release any claims for
enforcement of the terms, conditions, or warranties contained in this Agreement.
The Parties shall be free to pursue any remedies available to them to enforce
this Agreement.





- 7 -
77

--------------------------------------------------------------------------------




18.
Entire Agreement. This Agreement, together with the Employment Agreement, the
Company’s stock plans, any stock agreements, and the provisions of the
Employment Agreement identified in Paragraph 19 below, constitute the entire
agreement between the Parties and supersede and modify any and all prior
agreements. This Agreement cannot be modified except in writing signed by all
Parties.



19.
Survival of Provisions in Employment Agreement: The Employment Agreement
contains obligations that continue to remain in force until the expiration date
set forth in the relevant provision. Notwithstanding Paragraphs 3 and 17 of this
Agreement, the following provisions are not superseded by this Agreement, are
valid and enforceable, and will continue in full force and effect as set forth
below: Section 7(b) (Non-Competition) will remain in force and effect for twelve
(12) months following the Termination Date; Section 7(c) (Non-Solicitation) will
remain in force and effect for twenty-four (24) months following the Termination
date; Section 7(d) will remain in force and effect until the Sections 7(b) and
7(c) expire. All of these terms remain subject to Sections 8(d) (Competition
[defined]), 11 (Notices), 14 (Interpretation), 15 (Waivers), 16 (Severability),
19 (Governing Law; Waiver of Jury Trial), and 20 (Counterparts) of the
Employment Agreement.



20.
Venue, Applicable Law, and Submission to Jurisdiction. This Agreement shall be
interpreted and construed in accordance with the laws of the State of Colorado,
without regard to its conflicts of law provisions. Venue and jurisdiction will
be in the Colorado state or federal courts.



21.
Interpretation. The determination of the terms of, and the drafting of, this
Agreement has been by mutual agreement after negotiation, with consideration by
and participation of all Parties. Accordingly, the Parties agree that rules
relating to the interpretation of contracts against the drafter of any
particular clause shall not apply in the case of this Agreement. The term
“Paragraph” shall refer to the enumerated paragraphs of this Agreement. The
headings contained in this Agreement are for convenience of reference only and
are not intended to limit the scope or affect the interpretation of any
provision of this Agreement.



22.
Assignment. The Company may assign its rights under this Agreement. Employee
cannot assign Employee’s rights under this Agreement without the written consent
of the Company. No other assignment is permitted except by written permission of
the Parties.



Counterparts. This Agreement may be executed in counterparts.



IN WITNESS WHEREOF, the Parties have executed this Separation and Release
Agreement on the dates written below.


Employee has carefully read the above and executes it voluntarily, fully
understanding and accepting the provisions of this Agreement in its entirety and
without reservation after having had sufficient time and opportunity to consult
with legal advisors prior to executing this Agreement. Employee has been advised
to consult with an attorney prior to executing this Agreement. In agreeing to
sign this Agreement, Employee has not relied on any statements or explanation
made by the Company. Employee has had at least twenty-one (21) days to consider
this Agreement. Employee understands that if he does not return this Agreement
signed by him to the Company upon the expiration of the twenty-one-day
consideration period, this offer will expire. Employee understands that he may
revoke and cancel the Agreement within seven (7) days after signing it by
serving written notice upon Company.




- 8 -
88

--------------------------------------------------------------------------------






EMPLOYEE                            HESKA CORPORATION




_/s/ John McMahon_____________________        /s/ Kevin
Wilson________________________
John McMahon                        By: Kevin Wilson
Title: CEO, President


                                

_12/26/17____________________________        _12/26/17____________________________
Date                                Date




- 9 -
99